                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Lori Willis,                             )                Civil Action No. 2:18-cv-1659-RMG
                                         )
                    Plaintiff,           )
                                         )
       v.                                )                     ORDER AND OPINION
                                         )
TCSC, LLC, a wholly owned subsidiary     )
of Hendrick Automotive Group d/b/a/      )
Hendrick Toyota Scion, North Charleston, )
                                         )
                    Defendant.           )
~~~~~~~~~-)

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 31) recommending the Court dismiss this action for failure to prosecute. For the reasons

set forth below, the Court adopts the R & Ras the order of the Court and this action is dismissed.

I.     Background

       Plaintiff Lori Willis filed this action against Defendant alleging violations of the Americans

with Disability Act, Family and Medical Leave Act, and nonpayment of wages. On February 20,

2019, the Magistrate Judge issued an order compelling Plaintiff to respond to Defendant's

interrogatories and document requests. (Dkt. No. 20.) Plaintiffs counsel subsequently moved to

be relieved as counsel as Plaintiff had ceased responding to communications via both phone and

email. (Dkt. No. 21.) Plaintiffs counsel served the motion on Plaintiff by mail and e-mail. (Id.)

On March 1, 2019, the Magistrate Judge relieved Plaintiffs counsel, and warned Plaintiff that

failure to respond to the discovery requests and the Court's order may lead to dismissal, but

provided the Plaintiff with an extension until March 15, 2019, to respond. (Dkt. No. 22.) Plaintiff

has not responded to the requests. (Dkt. No. 29.) The "court only" docket further reflects that the

Clerk attempted to call the Plaintiff twice and left a voicemail, and that Plaintiffs former counsel


                                                     1
agreed to attempt to contact Plaintiff again. Defendant therefore moves for dismissal for failure

to prosecute. (Dkt. No. 29.) Plaintiffs former counsel thereafter informed the Court that she has

been unable to reach Plaintiff via email, text message or mail. 1 (Dkt. No. 30.)

II.     Legal Standard

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de nova determination of those portions of the R & R Petitioner specifically

object. Fed. R. Civ. P. 72(b)(2). Where Petitioner fails to file any specific objections, "a district

court need not conduct a de nova review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. SC Dept ofCorr., No. 9:14-CV-4365-RMG, 2015 WL

1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983)). Petitioner did not file objections in this case, and the R & R is reviewed for clear error.

III.   Discussion

       The Magistrate Judge issued an order compelling discovery responses. (Dkt. No. 20.)

Further, the Magistrate Judge explicitly warned Plaintiff that failure to respond may lead to

dismissal. (Dkt. No. 22.) The Plaintiff failed to respond to either order. Petitioner's lack of


1
  Though Plaintiff has not updated her address, Plaintiffs former counsel discovered via Westlaw
that Plaintiff may have a different (though similar) address to the one provided. (Dkt. No. 30.)
However, the address stopped being current in September 2018. (Id.) Regardless, counsel mailed
a copy of the status report to the other address, and Plaintiff has not responded. (Id.)
                                                      2
response, failure to comply with court orders, and the inability of the Court or Defendant to contact

Plaintiff indicates an intent not to prosecute this case and the Complaint is therefore subject to

dismissal. See Fed. R. Civ. P. 41(b) (district courts may dismiss an action if a plaintiff fails to

comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989)

(dismissal appropriate when accompanied by a warning). Dismissal with prejudice is appropriate

based on the four-part test in Chandler Leasing Corp. v. Lopez, 669 F.2d 919, 920 (4th Cir. 1982),

as Plaintiff is personally responsible for the delay and failure to respond, Defendant is suffering

prejudice, the failure to respond has continued now for more than two months, and no sanctions

other than dismissal exist as Plaintiff has failed to respond to numerous mailings, emails, text

messages and calls. Therefore, the Court adopts the R & Rand dismisses the case with prejudice.

IV.    Conclusion

       For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 31) is ADOPTED

as the order of the Court, and the Complaint (Dkt. No. 1) is DISMISSED WITH PREJUDICE.

       AND IT IS SO ORDERED.




April .12,._2019
Charleston, South Carolina




                                                     3
